Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erica Schaefer on February 9, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1.	A secondary flow lockout valve for a gas turbine engine, comprising:
a valve body having an annular outer wall including a first end that defines an inlet configured to receive a fluid and a second end, the valve body including at least one primary outlet bore and at least one secondary outlet bore defined between the first end and the second end, the first end separated from the second end by an internal wall fixed to the annular outer wall, the valve body defining a channel through the internal wall inward of the annular outer wall in fluid communication with the at least one primary outlet bore; and
a cover that cooperates with the second end of the valve body to define a chamber, the chamber in fluid communication with the channel such that the valve body is movable between at least a first position in which the at least one primary outlet bore is open and a second position in which both the at least one primary outlet bore and the at least one secondary outlet bore are open based on a pressure in the chamber.  

a fuel pump configured to provide a fuel;
a secondary flow lockout valve downstream from the fuel pump, the secondary flow lockout valve including:
	a valve sleeve that defines at least one primary sleeve outlet bore and at least one secondary sleeve outlet bore downstream from the at least one primary sleeve outlet bore;
	a valve body movable within the valve sleeve, the valve body having an annular outer wall including a first end that defines an inlet configured to receive the fuel and a second end, the valve body including at least one primary outlet bore downstream from at least one secondary outlet bore, the first end separated from the second end by an internal wall, the valve body defining a channel through the internal wall inward of the annular outer wall in fluid communication with the at least one primary outlet bore; and
	a cover coupled to the valve sleeve that cooperates with the second end of the valve body to define a chamber, the valve body movable relative to the cover, the chamber in fluid communication with the channel such that the valve body is movable relative to the valve sleeve and the cover between at least a first position in which the at least one primary outlet bore is open and a second position in which both the at least one primary outlet bore and the at least one secondary outlet bore are open based on a pressure in the chamber.
Claim 20.	A fuel system for a gas turbine engine, comprising:
a fuel pump configured to provide a fuel;
a secondary flow lockout valve downstream from the fuel pump, the secondary flow lockout valve including:
	a valve sleeve that defines at least one primary sleeve outlet bore and at least one secondary sleeve outlet bore downstream from the at least one primary sleeve outlet bore;
	a valve body movable within the valve sleeve, the valve body having an annular outer wall including a first end that defines an inlet configured to receive the fuel and a second end, the valve body including at least one primary outlet bore downstream from at least one secondary outlet bore, the valve body includes a fluid chamber in fluid communication with the inlet and an internal wall, the fluid chamber including a first portion and a second portion, the at least one primary outlet bore defined in the first portion, the at least one secondary outlet bore defined in the second portion, the internal wall  through the internal wall inward of the annular outer wall in fluid communication with the at least one primary outlet bore; 
	a cover coupled to the valve sleeve that cooperates with the second end of the valve body to define a chamber, the valve body movable relative to the cover, the chamber in fluid communication with the channel such that the valve body is movable relative to the valve sleeve and the cover between at least a first position in which the at least one primary outlet bore is open and a second position in which both the at least one primary outlet bore and the at least one secondary outlet bore are open based on a pressure in the chamber; and 
	a valve housing that defines a housing inlet configured to be in fluid communication with the fuel pump, a housing primary outlet in fluid communication with the at least one primary sleeve outlet bore and a housing secondary outlet in fluid communication with the at least one secondary sleeve outlet bore, and the valve sleeve and the cover are received within the valve housing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Futa et al. (US Patent 6,135,135) as described in the non-final rejection and Futa et al. (US 2010/0037612), hereinafter referred to as Futa ‘612.  Futa ‘612 teaches a system with a valve body 70 with an annular outer wall (radially outward of 74) including a first end and second end and an interior wall 76, but fails to teach the first end separated from the second end by the internal wall. The prior art of record fails to teach and/or render obvious, either alone or in combination, the invention as taught by claims 1, 15 and 20.  Claims dependent thereon are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741